Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-732

IN RE PETER J. YANOWITCH
                                                             DDN: 2021-D178
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 424037

BEFORE: McLeese and Howard, Associate Judges, and Ferren, Senior Judge.

                                   ORDER
                            (FILED— December 1, 2022)

       On consideration of the certified order from the state of Florida suspending
respondent from the practice of law by consent for 90 days; this court’s September
30, 2022, order suspending respondent pending final disposition of this proceeding
and directing him to show cause why reciprocal discipline should not be imposed;
and the statement of Disciplinary Counsel; and it appearing that respondent filed his
D.C. Bar R. XI, §14(g) affidavit on October 4, 2022, wherein he states that his
suspension in the state of Florida began on September 8, 2021, and that he has not
practiced law in this jurisdiction since that date, it is

       ORDERED that Peter J. Yanowitch is hereby suspended from the practice of
law in the District of Columbia for 90 days, nunc pro tunc to September 8, 2021.
See In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010) (explaining that there is a
rebuttable presumption in favor of imposition of identical discipline and exceptions
to this presumption should be rare); In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(explaining that a rebuttable presumption of identical reciprocal discipline applies to
all cases in which the respondent does not participate); In re Goldberg, 460 A.2d
982, 985 (D.C. 1983) (holding that where an attorney promptly notifies Disciplinary
Counsel of the original discipline and refrains from practicing law in the District
during the period of suspension in the original jurisdiction, reciprocal discipline shall
run concurrent with the original discipline).


                                   PER CURIAM